Citation Nr: 1511834	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for status post left hand fracture.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran had active duty service from March 1974 to March 1977.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In November 2014, the Board granted entitlement to service connection for status-post left hand fracture, dismissed a claim for service connection for a foot disability, and reopened and remanded the issue currently on appeal to the RO for additional development.

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in August 2014, and a transcript of the hearing is of record.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

This case was remanded by the Board in November 2014 to obtain a VA back evaluation with nexus opinion on whether the Veteran has a back disability that is causally related to service.  However, no VA examination was obtained.   

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the evidence indicates that no attempt was made to obtain a current VA evaluation of the back, with nexus opinion, in response to the November 2014 Board remand, there has not been adequate compliance with the terms of the Board's November 2014 remand.  Id.  Consequently, another remand of this issue for additional development is warranted.

In January 2015, the Veteran's attorney submitted a Notice of Disagreement with respect to the rating for the Veteran's service-connected left hand disability.  No Statement of the Case has been issued yet, and therefore, this issue is also remanded to the RO for issuance of a Statement of the Case.  38 C.F.R. § 19.9(c) (2014), Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has a back disability that was incurred in or aggravated by service.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current back disability found began in service, is caused by service, or is otherwise related to service.

The opinion must discuss the service complaints and findings related to the back, as well as the April 1999 reports from Dr. Walsh and the August 2013 report from Dr. Griner.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  Issue a Statement of the Case on the claim for an increased rating for status post left hand fracture.  Inform the Veteran that a Substantive Appeal must be filed subsequent to the Statement of the Case in order to continue his appeal.

4.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for a back disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

